Case 2:96-cv-02833-SVW Document 337 Filed 10/07/19 Page 1 of 1 Page ID #:10348
                                                                           FILED
                                                                            OCT 07 2019
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

                            FOR THE NINTH CIRCUIT


  STEVEN LIVADITIS,                              No. 14-99011

              Petitioner-Appellant,              D.C. No. 2:96-cv-02833-SVW
                                                 Central District of California,
  v.                                             Los Angeles

  RON DAVIS, Warden,
                                                 ORDER
              Respondent-Appellee.


 Before: GOULD, CLIFTON, and BEA, Circuit Judges.

       Petitioner’s Motion to Strike Improper and Misleading Material from

 Appellee’s Opposition to Petition for Rehearing or Rehearing En Banc (Docket

 Entry No. 89) is GRANTED. Appellee shall file a corrected version removing

 footnotes 1, 7, and 8 from its Opposition to Petition for Rehearing and Rehearing

 En Banc (Docket Entry No. 88) by October 11, 2019.
